Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:
EMBODIMENT  I, Device including a storage transistor (See also claims 3, 7 – 12, 18 – 22, 24 – 37 &  classified in H01L 21/8239).
Group 1
	Sub-Species I, Tunnel dielectric layer comprising Stoichiometric silicon nitride (see also 
                             claims 7-8). OR
		Sub-Species II, Tunnel dielectric layer comprising silicon oxide (See also claim 9). OR
		Sub-Species III, Tunnel dielectric layer comprising a layer of aluminum oxide (See claim 
                             11). 
Group 2
Sub-Species I, Tunnel dielectric layer comprising silicon oxide & barrier layer comprising tantalum oxide. (See also claim 19). OR
Sub-Species II, Tunnel dielectric layer comprising silicon oxide & barrier layer comprising cerium oxide. (See also claim 20). OR
Sub-Species III, Tunnel dielectric layer comprising silicon oxide & barrier layer comprising Zirconium oxide. (See also claim 22). OR
		Sub-Species IV, Tunnel dielectric layer comprising silicon nitride & barrier layer 
comprising cerium oxide. (See also claim 21).

EMBODIMENT II, Operation including a storage transistor (See also claims 1-2, 4-6, 13–17, 23 & Classified in H01L 23/48. 
Mutually exclusive characteristics are underlined. If Embodiment I is elected, applicant is requested to elect single sub-species from group 1 and 2 as indicated and withdraw/cancel claims directed to non-elected Embodiment/Species.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to ALL species above.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816